The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1, 3, 24, 28, 30, 32, 35, 38-39, 46, 54, 56, 58-59, 61-62, 65, 82, to a bead (structure), column (solid support), hydrogel (suspension), prokaryotic (ribosome), in the reply filed on June 16, 2022 is acknowledged.  The traversal is on the ground(s) that it would not impose a serious burden to search all the asserted species together.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  As noted, the species are independent or distinct because each of the materials and/or biomolecules are structurally, materially, and/or functionally different.  Additionally, search of each alternative would impose a serious burden because at least different search strategies, terms of search and/or queries in different sources would be required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4-23, 25-27, 29, 31, 33-34, 36-37, 40-45, 47-53, 55, 57, 60, 63-64, 66-70, 72-81 are canceled.  Claim 71 has been withdrawn from further consideration by the examiner because it is drawn to a non-elected invention.  Claims 58, 83 are also not currently being considered because they do not read on the elected species.  Claims 1, 3, 24, 28, 30, 32, 35, 38-39, 46, 54, 56, 59, 61-62, 65, 82, to a bead (structure), column (solid support), hydrogel (suspension), prokaryotic (ribosome), are under consideration.

Priority:  This application claims benefit of provisional application 62/796427, filed January 24, 2019.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0173 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 39, 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 30, 32, 39, 82 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 24, 30, 35, 39, 54, 56, 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skach et al. (US 20140099724).  Skach et al. teach a cell-free translation system comprising a plurality of ribosomes attached to a solid surface, where the solid surface or structure is a bead (at least paragraph 0008, 0078).  Skach et al. teach a system comprising a plurality of ribosomes bound to a plurality of Ni-NTA agarose beads (at least paragraphs 0105, 0108).  Since Skach et al. teach a system comprising the same structural features claimed, Skach et al. can be deemed to anticipate instant claims 1, 24, 30, 39.
Regarding instant claims 1, 3, 35, Skach et al. further teach the beads having bound ribosomes are in a buffer solution and analyzed for binding efficiency and in vitro translation (at least paragraphs 0105-0107); therefore, Skach et al. can be deemed to teach a solid support or vessel containing the beads or attached to the beads.  Additionally, regarding instant claims 54, 56, it is noted that the limitations are results to be achieved of the claimed system.  Since the system of Skach et al. comprises Ni-NTA agarose beads with bound ribosomes and comprises the same features recited in the instant claims, the limitations recited in instant claims 54, 56 would be achievable in the system of Skach et al.   
Regarding instant claim 65, Skach et al. teach a kit comprising the plurality of ribosomes, a solid substrate, and a tRNA (at least paragraph 0096).

	Claims 1, 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puglisi et al. (US 7297532; IDS 05.14.20).  Puglisi et al. teach a system comprising a plurality of ribosomes immobilized on a plurality of substrates, where the substrates are beads (at least abstract, col. 6 lines 47-48, col. 6 lines 64-66; instant claim 1).  Puglisi et al. teach the ribosomes may be prokaryotic (col. 4 lines 31-32; instant claim 59).    

Claims 1, 3, 24, 30, 32, 35, 39, 54, 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calmer et al. (2017 Active ribosome profiling with RiboLace (preprint copy).  bioRxiv doi:10.1101/179671, 21 pages).  Calmer et al. teach a system comprising 3P-functionalized magnetic beads (RiboLace), where it is taught that RiboLace captures a plurality of ribosomes (at least p. 4, p. 6, p. 15 Fig. 1, p. 18-19 Fig. 3, also p. 20 Fig. 4; instant claims 1, 24, 30, 39).  
Regarding instant claims 1, 3, 35, Calmer et al. teach the beads having captured ribosomes are attached to a solid support or vessel (at least Fig. 3a, Fig. 4a).
Regarding instant claim 32, Calmer et al. teach the beads are about the same size (at least Fig. 3a, Fig. 4a).
Regarding instant claims 54, 56, it is noted that the limitations are results to be achieved of the claimed system.  Since the system of Calmer et al. comprises magnetic beads with bound ribosomes and comprises the same features recited in the instant claims, the limitations recited in instant claims 54, 56 would be achievable in the system of Calmer et al.   

Claims 1, 28, 30, 38, 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2012 Lab Chip 12:  1605-1610).  Lee et al. teach a system comprising a plurality of ribosomes encapsulated within a hydrogel matrix (at least p. 1605-1606; instant claims 1, 28).
Regarding instant claims 30, 38, it is further taught in Lee et al. that the system comprising a plurality of ribosomes encapsulated within a hydrogel matrix comprises beads incubated in the hydrogel matrix (at least p. 1605-1606; instant claims 30, 38).
Regarding instant claim 59, Lee et al. teach the ribosomes are prepared from E. coli (p. 1605).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 24, 30, 32, 35, 39, 46, 54, 56, 61-62, 65, 82 are rejected under 35 U.S.C. 103 as being unpatentable over Skach et al. (US 20140099724) in view of Novex (2015 Life Technologies Ni-NTA purification system product sheets:  32 pages).  The teachings of Skach et al. over at least instant claims 1, 3, 24, 30, 54, 56, 65 are noted above.  Skach et al. do not explicitly teach the size of the agarose beads.
Novex disclose systems comprising Ni-NTA agarose beads, where it is disclosed the average bead size is in the range of 45-165 microns (p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a system comprising a plurality of ribosomes bound to a plurality of Ni-NTA agarose beads, where the average bead size is about the recited 10 nm to about 1 mm (instant claims 30).  The motivation to do so is given by the prior art, which disclose agarose beads have an average bead size in the range of 45-165 microns, which are within the range of bead sizes recited in the instant claim.
Regarding instant claim 32, as noted above, it is disclosed that the agarose beads have an average bead size in the range of 45-165 microns; therefore, it would be obvious that the beads are all about the same size. 
Regarding instant claims 35, 46, it is further disclosed that the Ni-NTA agarose beads can be supported on a column (Novex p. 5).  Therefore, it would have been obvious that the solid support comprising the ribosome bound agarose beads of Skach et al. can be in the form of a column because it is disclosed in the art that a solid support suitable for agarose beads can be in the form of a column (Novex).
Regarding instant claims 61-62, it is further disclosed that the column comprising the agarose beads, comprise a plurality of pores (Novex p. 5).  Therefore, it would have been obvious that the solid support comprising the ribosome bound agarose beads of Skach et al. can be in the form of a column, where the solid support comprises pores and the agarose beads are attached on one side of the solid support.
Regarding instant claims 39, 82, Skach et al. disclose the RNC density on the agarose bead is 1600 molecules per square micron (at least paragraph 0108).  Therefore, it would have been obvious to arrive at the claimed density by routine optimization.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656